DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final rejection is in response to the applicant’s claim amendment received on 02/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 4-5 “determining a reflectance of the portion of the build material layer by determining a surface fraction of the portion to be covered with a print agent”.  Claim 1 as written is vague and indefinite as it is unclear whether: (i)  the “determining a reflectance”  “by determining a surface fraction” is a mathematical calculation in the controller (without the need of sensor), or (ii) actual step requires real-time use of a sensor with reflector, to determine a reflectance from a portion of a build material, and based on the determining the reflectance via sensor, calculating in real-time a surface fraction of the portion to be covered with print agent. 
Applicant is urged to clarify this in the next action as claim is much broader that what is disclosed or intended to be claimed. 
Claims 18 recites “polynomial function of the reflectance of the portion” and this does not clearly provide an algorithm to determine amount of energy to be applied, as it is unclear what is included in the polynomial function.
Claim 19 recites “determining the reflectance of the portion of the build material layer is based on properties of the build material, properties of the print agent, and properties of the surface” and it is unclear what “property” is considered to determine reflectance as broadly all materials include some type of properties. 
Claim 20 recites “determining the surface fraction of the portion to be covered with the print agent is based on print instruction for the printhead” and it is vague and indefinite as it is unclear whether there is a specific algorithm or process used to determine the surface fraction, and what is in the print instruction. Broadly, any printhead includes print instruction for ejecting materials on to a specific region or surface fraction of a portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 -15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over HP (WO 2016/209233 A1, as provided by the Applicant’s IDS). 
As for claims 1, 9, and 13-15, HP teaches a method, system, and a non-transitory computer readable storage, and controlling a 3D printing system (see Figs 1- 7d; [0001]-[000101][0020]-[0023] recites specific controllers), comprising forming 
a build material layer ([0017] [0025] and onward); 
selectively depositing a print agent onto a portion of the build material layer ([0018],[ 0025]-[0026] depositing coalescing agent and binder on build layer; [0027] selective delivery of coalescing agent to a layer of provided build material in accordance with the instruction 218); 
determining a reflectance of the portion of the build material layer ([0039] sensor for radiation, which may be an imaging device to capture optical images of the build material, see [0040]-[0042]; [0050] radiation 238 from build material formed on the support member 204 maybe received by the reflector 220, which may reflect the radiation 238 to the sensor 228; [0079]-[0085]);
 based on the reflectance of the portion of the build material layer, determining an amount of energy to be applied to the portion ([0070], [0084] states …the build process may be modulated or modified based on the data received from the sensor 228 or 238 to optimize the build process to achieve accurate object dimensions and properties in accordance with the object design data and/or object property data. For example, the heating by the heater 230, the delivery of coalescing agent 404, and the application of energy by the energy source 226 may be modulated); and applying the determined amount of energy to the portion of the build material layer (see [0084]-[0086]). 
Additional limitation of claim 13, HP teaches including adapt an amount of electro-magnetic radiation to be uniformly applied to the surface of build material based on the reflectance of the surface; and control fusing a lamp to apply the adapted amount of electro-magnetic radiation to the surface of build material ([0073]-[0084]).
Claim 1 differs from HP as such that determining reflectance is based on determining a surface fraction. Claim as written is vague as such it is unclear whether “determining reflectance is based on determining a surface fraction”  includes (ii) a mathematical calculation in a controller or (ii) actual step requires real-time use of a sensor with reflector, to determine a reflectance from a portion of a build material from the entire build layer, and based on the determining the reflectance via sensor, calculating in real-time a surface fraction of the portion to be covered with print agent. Applicant is urged to clarify this in the next action. The examiner notes that instant specification may be using a sensor to determine such reflectance (which is yet to be claimed), thus determining a surface fraction or amount of portion to be covered with print agent as per HP would be obvious, to avoid excess material on the build portion and to exactly place only amount needed to build such portion.  
Claims 2 – 3, 5-8, do not present any novel subject matter as it would be obvious to obvious  to modify various process  parameters as discussed above, such as amount of energy to be applied over a layer/section, or specific type of energy (continuous energy modulation), or amount of print agent ([0074]-[0086]), over HP, as it teaches the core invention of selectively depositing print agent, comprising depositing energy absorbing print agent in a pattern based on a 3D model…determining an energy to be applied based on reflectance and also controlling the amount of print agent on a portion of the build layer  (see [0084]-[0086], [0027], [0070] and throughout). 
As for claim 10, HP further teaches wherein the energy source is in a housing comprising reflector ([0050] and throughout), and wherein when the energy source is to uniformly apply the determined amount of energy to the surface, and wherein the reflector may at least partially reflect energy reflected from the surface back onto the surface of the build material layer. Claim 11 recites “wherein the fraction of the surface not covered with print agent has a higher reflectance than another fraction of the surface covered with print agent” and such pertains to process of using the apparatus and is given little patentable weight. 
As for claim 12, HP further teaches  all the structural element of the claim invention including energy source (which is scannable energy source to uniformly apply energy along a first dimension and second dimension over the build material layer) and a controller …as claimed (see [0015]-[0024], [0040]; [0070] recites energy source may apply a variable amount of energy as it is moved across the layer of build material, for example in accordance with instruction 218. For example, the controller 210 may control the energy source  to apply energy to portions of build material on which coalescing agent has been applied nut not to portions of build on which coalescing agent has not been applied). 
Claims 18-20 does not clearly provide an algorithm to determine amount of energy to be applied, as it is unclear what is included in the “polynomial function of the reflectance of the portion” or “determining the reflectance of the portion of the build material layer is based on properties of the build material, properties of the print agent, and properties of the surface” and it is unclear what “property” is considered as broadly all materials include some type of properties. 
Claim 20 recites “determining the surface fraction of the portion to be covered with the print agent is based on print instruction for the printhead” and it is vague and indefinite as it is unclear whether there is a specific algorithm or process used to determine the surface fraction, and what is in the print instruction. Broadly, any printhead includes print instruction for ejecting materials on to a specific region or surface fraction of a portion.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over HP (WO 2016/209233 A1) in view of HP (WO 2016/171649 A1; herein after HP-2).
As for claims 16-17, HP fails to teach including detailing agent as claimed, and the reflectance is based on a surface fraction of the portion of the build layer to be covered with the detailing agent. 
In the same field of endeavor, HP2 teaches including detailing agent (coalescence modifier) ([0011]) for the benefit of efficiently forming 3D object. 
It would have been obvious to modify the materials as taught by HP with including further including coalescence modifier as taught by HP2, for the benefit of providing desired functional benefit of efficiently forming 3D object.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2022/0064461 A1; US 2021/0403750 A1; US 2021/0403749 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743